FILE COPY




                              COURT OF APPEALS
                           SEVENTH DISTRICT OF TEXAS
                                  AMARILLO

                                          MANDATE
THE STATE OF TEXAS

       To the 84th District Court of Ochiltree County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on December 29, 2015,
the cause upon appeal to revise or reverse your judgment between

                           Ulysses Ray Meek v. The State of Texas

                 Case Number: 07-15-00174-CR Trial Court Number: 4888

was determined and therein our said Court made its order in these words:

      Pursuant to the opinion of the Court dated December 29, 2015, it is ordered,
adjudged and decreed that this appeal is dismissed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that
have been paid are adjudged.

       It is further ordered, adjudged and decreed that inasmuch as the appeal is
dismissed at the appellant’s request, no motion for rehearing will be entertained, and
our mandate will issue forthwith.

       It is further ordered that this decision be certified below for observance.

                                               oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for
the Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed
and executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at
the City of Amarillo on December 29, 2015.



                                                             Vivian Long
                                                             VIVIAN LONG, CLERK